Case 3:18-cv-00802-BEN-JLB Document 70 Filed 11/16/20 PageID.2341 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                            NOV 16 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KIM RHODE; et al.,                               No.    20-55437

                Plaintiffs-Appellees,            D.C. No.
                                                 3:18-cv-00802-BEN-JLB
  v.                                             Southern District of California,
                                                 San Diego
XAVIER BECERRA, in his official capacity
as Attorney General of the State of      ORDER
California,

                Defendant-Appellant.

Before: PARKER,* WATFORD, and BUMATAY, Circuit Judges.

       The parties are directed to file supplemental briefs addressing the

constitutionality of the Basic Check in its own right. Defendant-Appellant’s

supplemental brief shall be filed no later than 30 days after entry of this order.

Plaintiffs-Appellees’ supplemental brief shall be filed no later than 30 days after

Defendant-Appellant’s supplemental brief is filed. The briefs shall not exceed

7,000 words.




       *
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
